                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 01/30/20
----------------------------------------------------------------- X
                                                                  :
AFTERN SANDERSON,                                                 :
                                                                  :
                                                  Plaintiff,      :         1:19-cv-08423-GHW
                                                                  :
                              -v -                                :             ORDER
                                                                  :
LEG APPAREL LLC, AMIEE LYNN                                       :
ACCESSORIES, INC., STEVEN H.                                      :
SPOLANSKY, MELISSA ROMANINO, STUART :
DIAMOND,                                                          :
                                                                  :
                                               Defendants. :
                                                                  X
-----------------------------------------------------------------
GREGORY H. WOODS, United States District Judge:

         On January 27, 2020, Plaintiff filed an amended complaint in response to Defendants’

motion to dismiss, pursuant to Fed. R. Civ. P. 15(a)(1)(B). See Dkt. No. 48. Accordingly,

Defendants’ motion to dismiss is denied as moot. Defendants are directed to answer or otherwise

respond to Plaintiff’s amended complaint within the time frame set forth in Fed. R. Civ. P. 15(a)(3).

If Defendants intend to file a motion to dismiss Plaintiff’s amended complaint, they should file a

pre-motion letter in accordance with the Court’s individual rules.

         The Clerk of Court is directed to send a copy of this order to Plaintiff by first-class and

certified mail and to terminate the motion pending at Dkt. No. 24.


         SO ORDERED.

Dated: January 30, 2020
       New York, New York                                         __________________________________
                                                                         GREGORY H. WOODS
                                                                        United States District Judge
